Exhibit 10.4
FIRST AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into as of the 6th day of November, 2008, by
and between CROWN CRAFTS, INC., a Delaware corporation (“Employer”), and NANCI
FREEMAN, an individual resident of the State of California (“Employee”).
W I T N E S S E T H:
     WHEREAS, Employer and Employee have entered into that certain Amended and
Restated Employment Agreement dated as of April 20, 2004 (the “Agreement”);
     WHEREAS, Employer and Employee wish to amend the Agreement as provided
herein to comply with Section 409A of the Internal Revenue Code of 1986, as
amended; and
     WHEREAS, capitalized terms used but not otherwise defined herein shall have
the same meanings given to such terms in the Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein, the parties hereto do hereby agree as follows:
     1. Amendments to Agreement. The Agreement is hereby amended as follows:
          (a) The second sentence of Section 7.2.3 of the Agreement is amended
and restated in its entirety as follows:
“For purpose of reference, such activities currently include the business of
manufacturing, marketing and distribution of infant and toddler bedding,
blankets and accessories and infant bibs, bath items and gift sets and the
Employer’s operations and activities related thereto.”
          (b) Section 10.5 of the Agreement is amended and restated in its
entirety as follows:
     “10.5 If this Agreement is terminated (i) at Employer’s election without
Cause, (ii) at the election of Employee for Good Reason within sixty (60) days
after the occurrence of the event that constitutes Good Reason or (iii) at the
election of Employee within sixty (60) days after the acquisition of the Company
by purchase, merger, consolidation or otherwise where this Agreement is not
expressly assumed by the acquirer of the Company pursuant to such transaction,
then, in each such case, Employee shall receive what she would have received
under Section 13.2 hereof following a Change in Control, payable as provided
therein.”
          (c) The definition of “Competing Business” in Section 12.1 of the
Agreement is amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



          ““Competing Business” means a business that, wholly or partly,
directly or indirectly, engages in manufacturing, marketing or distribution of
infant or toddler bedding, blankets or accessories or infant bibs, bath items or
gift sets.”
               (d) The first sentence of Section 13.2 of the Agreement is
amended by (i) replacing “180-day period” as referenced therein with “150-day
period” and (ii) replacing “ninety (90) days” each time it is referenced therein
with “sixty (60) days”.
               (e) The last sentence of Section 13.2 of the Agreement is amended
by replacing “thirty (30) days” as referenced therein with “ten (10) days”.
               (f) The Agreement is amended by adding the following as new
Section 15 thereof:
     “15. Compliance with Section 409A.
     15.1 This Agreement shall be interpreted to avoid any penalty sanctions
under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). If any payment or benefit cannot be provided or made at the
time specified herein without incurring sanctions under Section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. For purposes of Section 409A, (i) all
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” within the meaning of such term
under Section 409A, (ii) each payment made under this Agreement shall be treated
as a separate payment and (iii) the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments. In no event shall Employee, directly or indirectly, designate the
calendar year of payment.
     15.2 All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
     15.3 Notwithstanding any provision in this Agreement to the contrary, if,
at the time of Employee’s separation from service with Employer, Employer has
securities which are publicly traded on an established securities market,
Employee is a “specified employee” (as defined in Section 409A) and it is
necessary to postpone the commencement of any severance payments otherwise

2



--------------------------------------------------------------------------------



 



payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under Section 409A, then Employer
will postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Employee) that are not otherwise exempt from Section 409A until the
first payroll date that occurs after the date that is six (6) months following
Employee’s separation from service with Employer (as determined under
Section 409A). If any payments are postponed pursuant to this Section 15.3, then
such postponed amounts will be paid in a lump sum to Employee on the first
payroll date that occurs after the date that is six (6) months following
Employee’s separation from service with Employer. If Employee dies during the
postponement period prior to the payment of any postponed amount, such amount
shall be paid to the personal representative of Employee’s estate within sixty
(60) days after the date of Employee’s death.”
               (g) Schedule 12 to the Agreement is amended by (i) replacing
“Paramus, New Jersey” as referenced therein with “Wayne, New Jersey” and
(ii) deleting “Troy, Michigan”.
          2. Miscellaneous.
               (a) Choice of Law. This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.
               (b) Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
               (c) Severability. If any term or provision of this Amendment is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms and provisions of this Amendment
shall in no way be affected, impaired or invalidated.
               (d) Existing Terms. The existing terms and conditions of the
Agreement shall remain in full force and effect except as such terms and
conditions are specifically amended by, or conflict with, the terms of this
Amendment.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or
caused this Amendment to be executed by the undersigned thereunto duly
authorized, as of the date first written above.

            CROWN CRAFTS, INC.
         By: /s/ E. Randall Chestnut         Name:   E. Randall Chestnut       
Title:   President & Chief Executive Officer                 /s/ Nanci Freeman  
      NANCI FREEMAN   

4